PER CURIAM.
Petitioner Jill M. Fortin, the plaintiff in a circuit court action pending below, seeks certiorari review of a non-final order which granted the motion to bifurcate filed by respondent Federated National Insurance Co. (Federated), a defendant below. The order directed the, parties to notice for trial a single discrete issue only. We have jurisdiction to review such an order. Minty v. Meister Financialgroup, Inc., 97 So.3d 926, 931 (Fla. 4th DCA 2012).
In this ease, bifurcation will not simplify the trial; instead, it will cause inconvenience and prejudice to Fortin in presenting her case. We quash the bifurcation order *439because the bifurcated claims are inextricably interwoven. See Minty, 97 So.3d at 931 (granting certiorari relief where the order severed some of the borrower’s counterclaims from the lender’s equitable claim for injunctive relief; final judgment; for the lender on its claim would moot the borrower’s inextricably interwoven affirmative defenses and counterclaim,' leaving the borrower no appellate remedy); Rooss v. Mayberry, 866 So.2d 174, 175 (Fla. 5th DCA 2004) (granting petition, finding' liability and damages issues to be intertwined; bifurcating them would convert what should be one trial into two, with duplicative testimony from many of the same witnesses); Maris Distrib, Co. v. Anheuser-Busch, Inc., 710 So.2d 1022, 1024 (Fla. 1st DCA 1998) (quashing order severing breach of contract cause of action from numerous, other counts which arose in the. context of the contract, as facts underlying all .counts were interrelated).

Petition Granted, Order Quashed: ■

TAYLOR, DAMOORGIAN and GERBER, JJ., concur. ■